Citation Nr: 1622693	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for uterine fibroids.

3.  Entitlement to service connection for chest pain, to include as secondary to service-connected gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).  

4.  Entitlement to service connection for drug induced hepatitis and/or hepatotoxicity, to include as secondary to medication for the Veteran's service connected hypertension.

5.  Entitlement to an increased rating for fibromyalgia, evaluated as 40 percent disabling.

6.  Entitlement to an increased rating for GERD, evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for hypertension, evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the issue of entitlement to service connection for diabetes mellitus was not certified to the Board.  However, after submitting an April 2008 notice of disagreement with the January 2008 rating decision that denied entitlement to service connection for diabetes, the Veteran was issued a statement of the case for this issue in August 2008.  In October 2008, she submitted a statement requesting that additional records be obtained for the "appeal issues".  This indicates a belief on the part of the Veteran that this issue was on appeal and, it follows, her intent to appeal the issue.  The Board finds that this constitutes a timely substantive appeal as to the claims of service connection for diabetes mellitus, hepatitis, and chest pain.  See 38 C.F.R. § 20.200 (2015). 

At the March 2016 hearing, the Veteran appears to have raised the issue of entitlement to special monthly compensation (SMC).  Specifically, she argues that her fibromyalgia should be found to be the sole cause of her total rating for individual unemployability (TDIU) which, when considered with the ratings assigned to her other service connected disabilities, would entitle her to SMC at the housebound rate.  See 38 U.S.C.A. § 1114(s) (West 2014).  She also raised the issue of entitlement to a separate rating for migraine headaches, which are currently evaluated as part of her fibromyalgia.  The Veteran is advised that her testimony does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The issues of entitlement to service connection for uterine fibroids; entitlement to service connection for chest pain; entitlement to service connection for drug induced hepatitis and/or hepatotoxicity; entitlement to an increased rating for fibromyalgia, evaluated as 40 percent disabling; entitlement to an increased rating for GERD, evaluated as 10 percent disabling; and entitlement to an increased rating for hypertension, evaluated as 10 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not that her diabetes mellitus manifested to a compensable degree within one year of discharge, and is thus presumed to have been incurred in service.  



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board finds that the duties to notify and assist have been met for the issue of entitlement to service connection for diabetes mellitus.  Furthermore, given the favorable nature of this decision, any failure to meet these duties did not result in any harm to the Veteran's claim.  

Service Connection

The Veteran contends that she developed diabetes mellitus due to active service.  She states that she was found to have high glucose levels during service, which she believes constitutes evidence of diabetes. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If diabetes mellitus become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of diabetes mellitus during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A review of the Veteran's service treatment records is negative for a diagnosis of diabetes mellitus.  The earliest diagnosis of diabetes mellitus is found in VA treatment records dated December 10, 2006.  These state the Veteran has a new diagnosis of diabetes mellitus and is now on insulin.  She had been admitted the previous day through the emergency room with a diagnosis of hyperglycemia.  This diagnosis was made exactly 13 months after her November 9, 2005 date of discharge from service, which is one month after the end of the presumptive period.  VBMS 12/12/06, Medical Treatment Record- Government Facility- p. 4.  

However, VA laboratory results show that the Veteran had high glucose on blood testing done in February 2006.  VBMS 7/12/06, Medical Treatment Record- Government Facility- p. 1.  Although it returned to normal the following month, November 2006 VA treatment records show that the Veteran was admitted to a VA facility with complaints that included headaches, fatigue and generalized pruritus.  Blood work done on November 13, 14, and 16, 2006 showed abnormally high levels of glucose on each occasion, and there is no indication that it ever returned to normal.  VBMS 11/17/06, Medical Treatment Record- Government Facility- pp. 1-4.  

Given that abnormally high glucose levels were shown during the one year presumptive period, the symptoms of fatigue and pruritus were demonstrated by the Veteran when she was seen on November 8, 2006 for the abnormally high glucose levels, and given that there is no evidence that these glucose levels ever returned to normal before the December 2006 diagnosis of diabetes mellitus, the Board finds that it is as likely as not that diabetes mellitus manifested prior to the end of the presumptive period.  Furthermore, the Board notes that the Veteran was placed on insulin immediately upon diagnosis, which is compensable under the appropriate rating criteria.  See 38 C.F.R. § 4.119, Code 7913.  Resolving all doubt in favor of the Veteran, the Board finds that it is as likely as not that her diabetes mellitus manifested to a degree of at least 10 percent within one year of separation from active service.  Her diabetes mellitus is presumed to have been incurred in service, and entitlement to service connection is established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for diabetes mellitus is granted. 


REMAND

The record shows that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  A July 2006 letter shows that she was scheduled for a hearing before an Administrative Law Judge.  VBMS 7/28/06, Third Party Correspondence, p. 1.  The medical records pertaining to her SSA claim have not been obtained, and it does not appear that an attempt has been made to obtain them.  These records are potentially applicable to all of the Veteran's remaining claims, and it is the responsibility of VA to obtain them.  38 C.F.R. § 3.159(c)(2) (2015).  

The Veteran contends that the 40 percent evaluation assigned to her service connected fibromyalgia is inadequate.  She is in receipt of the highest schedular rating allowable for this disability, but a higher rating on an extraschedular basis may be possible.  See 38 C.F.R. § 4.71a, Code 5025.  She has not been afforded a recent VA examination in conjunction with her claim.  The Board finds that the Veteran should be scheduled for a VA examination of her fibromyalgia in order to identify each symptom that is attributable to this disability.  Current treatment records must also be obtained.  Then, once all symptoms attributable to this disability have been identified, the Veteran's claim should be forwarded to the Director, VA Compensation Service, in order to determine whether or not a higher rating may be awarded on an extraschedular basis.  See 38 C.F.R. § 3.321(b).  

The Veteran contends that the fibroids that led to her 2008 hysterectomy were first incurred during active service.  The service treatment records show that the Veteran reported a history of fibroids on a Report of Medical History obtained in April 2001 and on another obtained in October 2001.  VBMS 4/27/01, STR - Medical - p. 23.  An August 2004 treatment record notes a past history of uterine fibroids, and an August 2004 problem list includes leiomyoma intramural.  VBMS 3/26/15, STR - Medical, p. 97.  The Veteran, who is a registered nurse, has testified that a leiomyoma is a type of fibroid.  See March 2016 Transcript.  

Post service medical records show that the Veteran underwent a hysterectomy in May 2008.  The surgical findings refer to a 16 week fibroid uterus with multiple uterine fibroids.  VBMS 12/21/09, Medical Treatment Record, Non-Government Facility, pp. 1, 13.  

The Veteran has not been afforded a VA examination for her claimed fibroid disability.  Given the reference to a 16 week fibroid in records dated more than two years after discharge, the Board is unable to assume there is an etiological relationship between the fibroids noted in service and those that led to her hysterectomy.  However, the criteria for an examination have been met, and an opinion should be obtained to determine whether or not the history of fibroids and leiomyoma in service are related to the fibroids that resulted in her hysterectomy.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends that her chest pain either began during service or is the result of her service connected GERD, but in any event she believes that it is a separate disability.  Service treatment records show that the Veteran was seen on several occasions with complaints of chest pain, and that she was hospitalized for non-cardiac chest pain in May 2005.  VBMS 5/18/05, Medical Treatment Record, Government Facility, p. 1.  Post service medical records continue to show treatment for chest pain, and she was hospitalized for this in December 2006.  VBMS 12/21/06, VAMC Report of Hospitalization, p. 1.  The Veteran, who is a registered nurse, testified at the March 2016 hearing that she has been diagnosed with costochondritis and that she has atrial fibrillation.  See Transcript, pp. 16, 29.  The Veteran has not been afforded a VA examination of her claimed disability in order to determine whether it is a separate entity or a symptom of the GERD or other service connected disability.  She should be scheduled for such an examination.  

Finally, the Veteran believes that she has developed drug induced hepatitis and/or hepatotoxicity secondary to the medication used to treat her service connected hypertension.  VA treatment records dated November 2006 show that the Veteran was treated for acute and chronic hepatitis highly suggestive of drug-induced hepatotoxicity.  VBMS 8/6/07, Medical Treatment Record - Government Facility, p. 4.  Subsequent records do not show whether or not this condition is chronic or resulted in any chronic impairment.  A VA examination is necessary in order to make such a determination and to provide an opinion as to whether or not any disability was the result of medication for a service connected disability.  

Also, there is an indication in the record that the Veteran was treated for hepatitis B prior to entering service.  VBMS 3/26/15, STR - Medical - p. 56.  A careful review of the Veteran's extensive service treatment records has been unable to locate her entrance examination or the report of medical history obtained at that time.  Many of the available records appear to have been obtained directly from the Veteran.  An attempt should be made to obtain the missing records from official sources.  The opinion must also address the possibility of aggravation of any pre-existing hepatitis.



Accordingly, the case is REMANDED for the following action:

1.  Request any of the Veteran's service treatment records that have not previously been obtained, in particular the entrance examination and other Reports of Medical Examinations and Reports of Medical Histories.  Associate them with the claims folder.  If it is determined that no additional records are available, place a memorandum to this effect in the claims folder.  If an entrance examination is located, the fact of whether it noted a diagnosis of hepatitis B should be reported to the VA examiner who is to conduct the hepatitis examination.  

2.  Contact the Social Security Administration and obtain a copy of the decision regarding the Veteran's claim for disability benefits as well as all medical records relied on to reach this decision.  Efforts to obtain this decision and records shall continue until they are obtained or until it is apparent that they are unobtainable.  If the records cannot be obtained, a memorandum to that effect should be placed in the claims file.  All records that are obtained should be placed in the claims file.  

3.  Obtain all VA treatment records pertaining to treatment of the Veteran's service connected and claimed disabilities dating from October 2015 to the present and associate them with the claims file.  

4.  Schedule the Veteran for a VA medical examination by an appropriate clinician for the purpose of determining the current nature and severity of her service-connected fibromyalgia.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  A complete list of all symptoms that are attributable to this disability should be compiled.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.  

5.  Schedule the Veteran for a VA medical examination by an appropriate clinician for the purpose of determining the nature and etiology of her claimed uterine fibroids.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  The claims file should be reviewed, and the examination report should note that it has been reviewed.  At the conclusion of the examination and record review, the examiner is asked to address the following: 

Is it at least as likely as not that the uterine fibroids that resulted in the Veteran's 2008 hysterectomy were incurred in or otherwise caused by the history of fibroids or leiomyoma noted during service?

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

6.  Schedule the Veteran for a VA medical examination by an appropriate clinician for the purpose of determining the nature and etiology of her claimed chest pain.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  The claims file should be reviewed, and the examination report should note that it has been reviewed.  At the conclusion of the examination and record review, the examiner is asked to express the following opinion: 

a) Does the Veteran have a chronic disability manifested by chest pain?  If yes, what is the diagnosis?  Is this disability separate and distinct from her service connected GERD and/or her other service connected disabilities, or is it a symptom of one or more of these service connected disabilities?

b) If it is determined that the Veteran has a chronic disability manifested by chest pain that is separate and distinct from her service connected disabilities, is it at least as likely as not that this disability was incurred in or due to active service?

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

7.  Schedule the Veteran for a VA medical examination by an appropriate clinician for the purpose of determining the nature and etiology of her claimed hepatitis/hepatotoxicity.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  The claims file should be reviewed, and the examination report should note that it has been reviewed.  At the conclusion of the examination and record review, the examiner is asked to express the following opinions: 

a) Does the Veteran have a current diagnosis of chronic hepatitis or hepatotoxicity, or any residual disability due to hepatitis or hepatotoxicity?  If yes, what is the exact diagnosis or disability?  Is it at least as likely as not that this disability was incurred due to the medication for her service connected hypertension or other service connected disability?  If not, has it been aggravated (permanently worsened) by such medication?  If aggravation is found, the examiner should attempt to estimate the baseline level of disability prior to such aggravation.

b) If there is a current diagnosis of hepatitis B, is there clear and unmistakable evidence that this disability did NOT undergo a permanent increase in severity beyond the natural progression during active service?  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

8.  Forward the claims file to the Director, Compensation Service so that entitlement to a rating in excess of 40 percent for fibromyalgia on an extraschedular basis may be considered.  A copy of the Director's decision should be placed in the claims file.  

9.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


